Case 1:20-cv-01083 ECF No. 1-3, PageID.268 Filed 11/11/20 Page 1 of 4




                       EXHIBIT 2
Case 1:20-cv-01083 ECF No. 1-3, PageID.269 Filed 11/11/20 Page 2 of 4




                                                                EXHIBIT 2
Case 1:20-cv-01083 ECF No. 1-3, PageID.270 Filed 11/11/20 Page 3 of 4




                                                                EXHIBIT 2
Case 1:20-cv-01083 ECF No. 1-3, PageID.271 Filed 11/11/20 Page 4 of 4




                                                                EXHIBIT 2
